Citation Nr: 1536727	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased (compensable) rating for hemorrhoids, prior to November 3, 2011. 

2. Entitlement to an increased (compensable) rating for hemorrhoids, from November 3, 2011

3. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1975 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim an increased rating for hemorrhoids. 

By way of procedural history, the Board notes that the Veteran's increased rating claim was remanded by the Board in October 2011 and October 2013 for further development. In the latter Board remand, the Board found that a claim for TDIU had been raised on the record and remanded the claim along with the Veteran's increased rating claim. The RO accomplished those developments and the claims are appropriately before the Board again for appellate review. 

A review of the Veterans Benefits Management System (VBMS)/Virtual VA was conducted. 

The issue of entitlement to an increased rating for hemorrhoids, from November 3, 2011, is in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the period prior to November 3, 2011, the Veteran suffered from mild-moderate hemorrhoids manifested by pain, swelling and internal hemorrhoids, with persistent rectal bleeding and secondary anemia. 

2. With resolution of the doubt in the Veteran's favor, the competent and credible evidence reveals that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.
CONCLUSIONS OF LAW

1. The criteria for entitlement to a 20 percent rating for hemorrhoids, prior to November 3, 2011, have been met. 8 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§3.321, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7336 (2015).

2. The criteria to establish a TDIU on an extraschedular basis have been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Hemorrhoids, Prior to November 3, 2011 

The Veteran has contended that his service-connected hemorrhoids are more severe than his current noncompensable disability rating under the appropriate diagnostic code. Specifically, the Veteran asserts that he experiences chronic hemorrhoids that are painful, itchy, and burn with swelling and some occasional bleeding. The Board finds that during the period prior to November 3, 2011, the competent medical evidence, which includes VA Compensation and Pension (C&P) examinations and VA treatment records, reveals that the Veteran's hemorrhoids, manifested with internal hemorrhoids with persistent rectal bleeding and secondary anemia. Therefore, the Board finds that, for the period prior to November 3, 2011, the Veteran's condition warrants a rating of 20 percent, under the appropriate Diagnostic Code, and Veteran's claim for an increased rating must be granted. 

The Veteran's service-connected hemorrhoids are currently evaluated as noncompensable under Diagnostic Code 7336. Under this code, external or internal hemorrhoids are assigned a noncompensable rating when they are mild or moderate. 38 C.F.R. § 4.114, DC 7336. A 10 percent disability rating is assigned when external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. Id. A maximum 20 percent disability rating is assigned when there are external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. Id. 

As noted above, the Veteran has been afforded multiple VA C&P examinations during the pendency of this claim, in December 2006, November 2011, and November 2014. A thorough review of these examinations, as well as private and VA medical treatment records, reveals that the Veteran's service-connected hemorrhoids, for the relevant time period prior to November 2011, manifested to a degree that warrants a higher, 20 percent, rating under Diagnostic Code 7336. The Board will discuss these examinations and the relevant medical evidence in turn. 

In December 2006, the Veteran was afforded his first VA examination relating to his claim for a higher (compensable) rating for his hemorrhoids. During the examination, the Veteran noted no complaints of pain, flare-ups, itching or swelling. The VA examiner diagnosed the Veteran with hemorrhoids, however, noted nearly no manifestations of the condition with no evidence of bleeding, thrombosis, or fissures. Indeed, on examination, the examiner noted no internal or external hemorrhoids at the time of the examination. 

However, in November 2011, the Veteran was afforded another examination for this claim. On examination, the VA examiner identified small internal hemorrhoids with manifestations of persistent bleeding and secondary anemia. The examiner found no indications of large or thrombotic hemorrhoids, or evidence of excess skin. The Veteran was diagnosed with hemorrhoids. 

In November 2014, the Veteran was again afforded another VA examination for this condition. During this examination, the Veteran reported painful, itching and burning hemorrhoids, with occasional bleeding, and no anemia since his treatments for his hepatitis. The VA examiner diagnosed the Veteran with mild-moderate external hemorrhoids, with no indication of thrombosis. The examiner also noted some recurring exacerbations on a yearly basis.  

The Board notes that a close review of the Veteran's VA treatment records, during the relevant period prior to November 2011 reveals that the Veteran's hemorrhoids did in fact manifest with persistent bleeding and anemia throughout the period leading up to the November 2011 VA examination. See e.g., VA Treatment Record, dated September 2008, April 2009, January 2011, and September 2011. Treatment records after that examination were not acquired by the RO and are not of record. 

As noted above, a 20 percent disability rating is warranted when a service-connected hemorrhoids manifests with persistent bleeding and secondary anemia. 38 C.F.R. § 4.114, DC 7336. Here, prior to November 3, 2011, the Board finds that the evidence is at least in equipoise regarding the Veteran's service-connected hemorrhoids. Both the November 2011 VA examination and the VA treatment records show the Veteran suffering from hemorrhoids with persistent rectal bleeding and secondary anemia. While the earlier December 2006 C&P examination showed no evidence of such a condition, taking both examinations at equal probative weight, the Veteran must be giving the benefit-of-the doubt, and therefore, a 20 percent rating is warranted for the period prior to November 2011. 

The Board notes that it is within its providence to stage ratings according to the competent medical evidence of record, as the Veteran experiences different levels of severities of his service-connected condition. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, for the time period prior to November 2011, the VA treatment records and VA examination clearly demonstrates a hemorrhoid condition that manifested with persistent bleeding and secondary anemia, which warrants a 20 percent rating. However, in the November 2014 C&P examination, the Veteran's condition no longer manifested with any symptoms in which warrant a compensable rating under the appropriate code. Since VA treatment records from November 2011 forward remains in want, and considering this claim has been previously remanded twice prior, the Board finds that such delineation of a staged rating, as done herein, is appropriate in light of the best interest of the Veteran. 

As such, in resolving all resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that for the period prior to November 3, 2011, the Veteran suffered from mild-moderate hemorrhoids, with symptoms of persistent rectal bleeding with secondary anemia. Such severity warrants a 20 percent rating under the Diagnostic Code 7336, and therefore, the Veteran's claim for an increased rating must be granted. 

TDIU

The Veteran contends that he cannot obtain and/or maintain substantially gainful employment as a result of his service-connected disabilities. Specifically, he notes that his service-connected disabilities not only cause limitation of his physical abilities, but also causes him constant pain. A close analysis of the evidence of record reveals that while the Veteran does not meet the schedular requirements for a TDIU, the competent medical evidence does, however, show that the Veteran's service-connected disabilities do in-fact prevent him from obtaining and maintaining gainful employment. Therefore, the Board finds that the Veteran's service-connected conditions do render him unemployable and warrants a TDIU on an extraschedular basis, and the Veteran's claim must be granted. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2015). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disabilities evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disability presently include hemorrhoids (20 percent), a back condition (20 percent), radiculopathy of the right lower extremity (10 percent), radiculopathy of the left lower extremity (10 percent), for a combined rating of 50 percent. See 38 C.F.R. § 4.25, Table I. As noted above, the schedular requirements are not met by the Veteran's service-connected conditions as his combined rating is under 70, and no single condition is rated 60 percent or more. 38 C.F.R. § 4.16(a). Accordingly, since the Veteran's service-connected condition does not qualify for a TDIU on a schedular basis, the Board shall proceed to an extraschedular analysis. 

The question that remains, however, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment; that is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As noted above, in the Board's October 2013 remand, the Board found that the Veteran's had raised the claim of TDIU during his examination in November 2011, and remanded the claim with the Veteran's increased rating claim. In November 2014, the Veteran was afforded an examination for his service connected condition, in that examination report; the VA examiner also provided a medical opinion addressing the combined effects of all the Veteran's service-connected condition on employability. After examining the Veteran's medical history, and conducting an in-person physical examination, the examiner concluded that due to the Veteran's physical limitations, he was less likely than not able to find employment that required physical labor, however, could work in sedentary jobs, or those that require minimal physical activity. 

The Board notes that a thorough review of this November 2014 examination reveals that the Veteran's service-connected conditions, specifically his radiculopathy and his back condition, not only cause him constant pain with flare-ups, but also severe limitation of motion. The examination revealed that the Veteran's back condition prevents him from bending, stooping, lifting, or generally walk or stand for extended periods of time. See VA C&P Exam, November 2014. Indeed, the Veteran reports that when he does experience flare-ups he can barely move, or straighten his back. Additionally, the Veteran's radiculopathy of both his lower extremities adds additional limitations to his movement and function. The November 2014 examination reveals constant numbness and tingling in his lower extremities, with increased pain when he walks or stands for any prolonged amount of time. 

While considering all of the Veteran's physical limitations, the November 2014 examiner concluded that it was as likely as not that the Veteran's service-connected disabilities (back, lower extremities and hemorrhoids) prevented him from obtaining or holding gainful employment that had any physical labor. He reasoned that the Veteran's various conditions cause him a great deal of pain and limitations on motion and physical abilities that would greatly interfere with his ability to obtain and retain substantially gainful employment. However, he ultimately concluded that the Veteran could find sedentary employment.  

The Board notes that a close review of other the evidence of record reveals that the Veteran's pervious jobs have not been sedentary. Evidence of record shows the Veteran working at Hardees and as a car mechanic. See VA C&P Exam, November 2011 & November 2014. Indeed, even during his active duty service, the Veteran worked as a mechanic. See Form DD-214. While the record does not contain a TDIU work form, (VA Form 21-8940), the Board finds that when viewing the Veteran's work history and the evidence of record in its totality, along with the physical limitation caused by his service-connected disabilities, that a sedentary position would not be within reach of the Veteran. 

The Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his work experience, the evidence of record undisputedly reveals that there is a direct causal relationship between the Veteran's disabilities and his employability. As such, in light of the evidence raise herein, the Board finds that the Veteran's conditions warrants a TDIU on an extraschedular basis, and the claim must be granted. 

The Board acknowledges that the Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 
 
However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  
 
Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). Accordingly, the Board finds that the Veteran's service-connected conditions do in fact render him unemployable, and that a TDIU on an extraschedular basis is warranted; therefore, the Veteran's claim for a TDIU is granted. 

ORDER

Entitlement to an increased rating of 20 percent for hemorrhoids, prior to November 3, 2011, is granted. 

Entitlement to a TDIU is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claim of entitlement to an increased (compensable) rating for hemorrhoids, from November 3, 2011. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence, including outstanding VA treatment records. 38 U.S.C.A. § 5103A (West 2014). Additionally, VA adjudicators are deemed to be in constructive possession of VA treatment records when they are created. See Bell v. Derwinski, 2 Vet. App. 611 (1992)
In its October 2013 remand, the Board found that the VA examination of record at the time was too "stale" for adjudication on the merits, and it directed the AOJ to schedule the Veteran for a new VA examination to address the current nature and severity of the his hemorrhoids. Additionally, the AOJ was instructed to associate with the Veteran's claims file updated VA treatment records from the VA Medical Center (VAMC) he had been receiving regular medical care from. The last medical record in the file at the time was from December 2011.

In accordance with the prior remand, the AOJ scheduled the Veteran for a VA examination, which was conducted in November 2014. However, the Board finds that the AOJ/RO failed to obtain updated VA treatment records from the VAMC as directed by the Board's previous remand. As such, the Board finds that the AOJ/RO has failed to substantially comply with the October 2013 remand directives and the claim must be again remanded to retrieve such records. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, as described above, the Veteran's November 2014 VA examination is quite disparate from that condition represented by the November 2011 VA examination, and those VA treatment records up until the last staged rating decided herein. Unlike the November 2011 examination, the latter examination showed no symptoms that would warrant a higher (compensable) rating for the Veteran's hemorrhoids, and indeed, reveals a condition decreasing in severity. However, such condition cannot be corroborated with contemporaneous treatment records, as such are still in want. Therefore, the Board finds that VA treatment records from December 2011, as directed from the Board's previous remand, is pivotal in chronicling the Veteran's condition to, and from, the Veteran's last examination.   

Because the record is currently inadequate to assess the current nature and severity of the Veteran hemorrhoids, and because the record indicates that there may be outstanding VA treatment records that are pertinent to the Veteran's claim, the Board finds that a remand is necessary so that updated VA treatment records, dated from December 2011, can be associated with the claims file, and the Board decision can be based upon a complete record.
After obtaining and reviewing the Veteran's updated VA treatment records, the AOJ should undertake any further development deemed necessary (to include scheduling the Veteran for a new examination if there is any indication that his condition may have worsened).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any service-connected condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

The RO's attention is specifically called to obtaining VA treatment records of the Veteran since December 2011. No less than two attempts to obtain these records should be accomplished by the RO, and such attempts should be documented in the claims file. 

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. 

3. After the above have been accomplished, the RO is asked to review the newly obtained evidence of record and assess whether a VA examination/opinion is necessary for adjudication. If it is determined that another examination is required, the RO should afford the Veteran a new C&P examination to determine the severity of the Veteran's claimed condition, to include a current diagnosis. 

All testing deemed necessary should be performed.

4. Thereafter, the RO should review the claims folder to ensure that the foregoing requested development, to include from previous Board remand, have been completed. If not, the RO should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

5. After obtaining the evidence described above and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


